DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16th, 2021 has been entered.
Response to Arguments
Applicant's arguments filed December 16th, 2021 have been fully considered but they are not persuasive. 
Applicant argues Sauter does not disclose the distinguishing features of the amended claim. Applicant appears to be arguing that the limiting structure is not “attached” to the first bearing component. However, this is a narrow reading of the limitation “attached”. By broadest reasonable interpretation, the first component is constructed of parts “2” and “7” as they are bolted together (see Figure 2) and are both utilized for the bearing races of the respective rollers. The “limiting structure” is then the radially extending part that then forms an “L” and is positioned within the groove of part “3”. This interpretation reads on the limitations as instantly claimed.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19-22, 25, 32, and 36 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sauter (US 10451106).
Regarding claim 16, Sauter discloses a roller pitch bearing for a wind turbine comprising: a first bearing component (2, 7) and a second bearing component (3), the first bearing component being configured to rotate with respect to the second bearing component (Figure 2); wherein one of the first and the second bearing components is configured to be coupled to a wind turbine blade and the other one of the first and the second bearing components is configured to be coupled to a rotor hub of a wind turbine (see Figure 2; component “3” is coupled with the extending hole above, and the components “2” and “7” are coupled together with an axially extending hole, and then is attached to the hub/blade at the bottom); one or more rows of rollers (8, 10, 11) arranged between the first and the second bearing components; a limiting structure (see annotated tab) attached to the first bearing component, the limiting structure radially extending from the first bearing component towards the second bearing component, wherein the limiting structure comprises an engaging portion (see annotation) engaging with an engaging portion of the second bearing component to limit a radial movement between the bearing components (Figure 2); and wherein the limiting structure is axially displaced from the rows of rollers at a lower side of the first bearing component (lower side of the first bearing component), the 

    PNG
    media_image1.png
    593
    398
    media_image1.png
    Greyscale

Regarding claim 19, Sauter discloses the roller pitch bearing according to claim 16 above. Sauter further discloses the roller pitch bearing comprises one or more gliding pads (9) arranged between the engaging portions of the limiting structure and the second bearing component.
Regarding claims 20-22, Sauter discloses the roller pitch bearing according to claim 16 above. Sauter further discloses one of the engaging portions comprises a protrusion and the other one of the engaging portions comprises a receptacle to receive the protrusion (see annotation above with “tab/groove”). Sauter further discloses the receptacle and the protrusion comprise an inner and an 
Regarding claims 25, 32, and 36, Sauter discloses the roller pitch bearing according to claim 16 above. Sauter further discloses the limiting structure is substantially disc-shaped (annular tab, generally flat; therefore, disc-shaped) and the receptacle extends along at least a portion of a circumference of the limiting structure (Figure 2). The engaging portion of the limiting structure comprises a receptacle that bridges an interface of the first and second bearing components opposite to the limiting structure (portion 5 of the second bearing component occupies the “receptacle” of the limiting structure, and thus the interface is bridged).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 23-24, and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sauter (US 10451106) in view of Schroppel (US 9879656).
Regarding claims 17-18 and 23-24;
	Sauter discloses the roller pitch bearing according to claim 16 above.
	Sauter fails to explicitly teach which component is attached to the wind turbine blade and which component is coupled to the rotor hub, and therefore which is the upper side and lower side.

	Because Sauter discloses a roller pitch bearing for a wind turbine blade that can be mounted by both the first and second component, and because Schroppel teaches an analogous roller pitch bearing for a wind turbine with multiple first/second components that are attached to the blade or the hub (depending on the arrangement), and depending which attachment to the blade or the hub determines the “upper” and “lower” side of the components, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller bearing of Sauter such that the first bearing component is configured to be coupled to a wind turbine blade and the second bearing component is configured to be coupled to a rotor hub of a wind turbine, the first bearing component is configured to be coupled to a rotor hub of a wind turbine and the second bearing component is configured to be coupled to a wind turbine blade, the limiting structure is attached to the lower side of the first bearing component, and the limiting structure is attached to the upper side of the first bearing component as taught by Schroppel as none but the expected result of attaching the bearing to the rotor hub of the wind turbine is achieved, and it is known to vary which bearing race is attached to which component and understood to be a regular design, thereby allowing the pitch of the wind turbine blade to be changed with minimal loading/friction.
claims 26 and 33;
Sauter discloses a roller pitch bearing for a wind turbine comprising: a first bearing component (2, 7) and a second bearing component (3), the first bearing component being configured to rotate with respect to the second bearing component (Figure 2); wherein one of the first and the second bearing components is configured to be coupled to a wind turbine blade and the other one of the first and the second bearing components is configured to be coupled to a rotor hub of a wind turbine (see Figure 2; component “3” is coupled with the extending hole above, and the components “2” and “7” are coupled together with an axially extending hole, and then is attached to the hub/blade at the bottom); one or more rows of rollers (8, 10, 11) arranged between the first and the second bearing components; a limiting structure (see annotated tab) attached to the first bearing component, the limiting structure radially extending from the first bearing component towards the second bearing component, wherein the limiting structure comprises an engaging portion (see annotation) engaging with an engaging portion of the second bearing component to limit a radial movement between the bearing components (Figure 2); and wherein the limiting structure is axially displaced from the rows of rollers at a lower side of the first bearing component (lower side of the first bearing component), the engaging portion of the limiting structure engaging with the engaging portion of the second bearing component radially outward of all of the rows of rollers (see annotation). A wind turbine blade and rotor hub are implicit as the bearing when installed is placed and attaches therein.
Sauter fails to explicitly teach which component is attached to the wind turbine blade and which component is coupled to the rotor hub. 
Schroppel teaches a roller pitch bearing for a wind turbine with first and second components and rollers therebetween (see Figures 2-6). With assorted embodiments, Schroppel teaches that the first component or the second component can be attached to the blade (4) or 
	Because Sauter discloses a roller pitch bearing for a wind turbine blade that can be mounted by both the first and second component, and because Schroppel teaches an analogous roller pitch bearing for a wind turbine with multiple first/second components that are attached to the blade or the hub (depending on the arrangement), and depending which attachment to the blade or the hub determines the “upper” and “lower” side of the components, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller bearing of Sauter such that the first bearing component is configured to be coupled to a wind turbine blade and the second bearing component is configured to be coupled to a rotor hub of a wind turbine, the first bearing component is configured to be coupled to a rotor hub of a wind turbine and the second bearing component is configured to be coupled to a wind turbine blade, the limiting structure is attached to the lower side of the first bearing component, and the limiting structure is attached to the upper side of the first bearing component as taught by Schroppel as none but the expected result of attaching the bearing to the rotor hub of the wind turbine is achieved, and it is known to vary which bearing race is attached to which component and understood to be a regular design, thereby allowing the pitch of the wind turbine blade to be changed with minimal loading/friction. 


    PNG
    media_image1.png
    593
    398
    media_image1.png
    Greyscale

	Regarding claims 27 and 34-35, Sauter in view of Schroppel teaches the roller pitch bearing and rotor according to claims 26 and 33 above. Sauter further discloses the first bearing component is placed in a radially inner side and the second bearing component in a radially outward side of the roller pitch bearing (Figure 2, Sauter), and as modified by Schroppel the first bearing component is coupled to the wind turbine blade and the second bearing component is coupled to the rotor hub.
	Regarding claims 28-31, Sauter in view of Schroppel teaches the roller pitch bearing according to claim 26 above. Sauter further discloses one of the engaging portions comprises a protrusion and the other one of the engaging portions comprises a receptacle to receive the protrusion (see annotation above with “tab/groove”). Sauter further discloses the receptacle and the protrusion comprise an inner 
Regarding claim 37, Sauter in view of Schroppel teaches the rotor according to claim 33 above. Sauter further discloses the limiting structure is substantially disc-shaped (annular tab, generally flat; therefore, disc-shaped) and the receptacle extends along at least a portion of a circumference of the limiting structure (Figure 2). The engaging portion of the limiting structure comprises a receptacle that bridges an interface of the first and second bearing components opposite to the limiting structure (portion 5 of the second bearing component occupies the “receptacle” of the limiting structure, and thus the interface is bridged).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745